Case 1:09-cr-01016-DLC Document178 Filed 09/29/20 Page 1 of 1

UNITED STATES DESTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee a a a ee ee ee ee ee ee ee ee ee eee ee x
UNITED STATES OF AMERICA, : O9CR1016-04 (DLC)
-V- : ORDER
FELIX SANTIAGO, Iti, or 4
H
Defendant. : I
|
me ee ee eee EEE xX “oor

DENISE COTE, District Judge:

 

 

 

 

Having received the Government’s ietter of September 38,
2020 and having reviewed it with the District Executive, it is
hereby

ORDERED that the letter shall be sealed.

TT IS FURTHER ORDERED that the Assistant U.S. Attorney may
enter the SDNY courthouse if the contact at issue has received a
negative test result from a COVID-19 PCR test and an opinion
from the contact’s physician indicating that the physician has
concluded that the symptoms were related to something other than
COVID-19.

IT IS FURTHER ORDERED that three individuals may sit at the
designated chairs at the Government’s table but that no one
other than a witness may be seated in the jury box.

Dated: New York, New York
September 29, 2020

thc. OH

VIDENISE COTE
United Btates District Judge

 
